Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 1 of 22




  NAACP Legal Defense & Education Fund, Inc. v. Barr, et al.,
           Case No. 1:20-cv-1132-JDB (D.D.C.)




                     Exhibit A
Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 2 of 22
Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 3 of 22
Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 4 of 22
Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 5 of 22
Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 6 of 22




                      Exhibit 1
         Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 7 of 22




Chairman Phil Keith
Police Chief (Ret.)
Director, Community Oriented Policing Services

Retired Police Chief Phil Keith has nearly five decades of experience in law enforcement and public safety,
including significant managerial positions at the Knoxville, Tennessee, Police Department, the Major
Cities Chiefs Association, and the United States Department of Justice. Most recently, he has served as
Director of the Community Oriented Policing Services at the Department of Justice.

He gained major policy development experience through his membership on the Tennessee Peace Officer
Standards and Training Commission, as a policy advisor to the Tennessee Municipal Advisory Service, as
Commissioner of the Commission on Accreditation for Law Enforcement Agencies, as a member of the
Senior Advisory Council for Homeland Security from its inception until 2008, and as a participant in the
development of the U.S. Department of Homeland Security, as well as numerous other state and national
policy advisory groups.

Mr. Keith served as the principal project director for the Major Cities Chiefs Association, which is an
association of the largest police agencies in North America. He has influenced policy development and
implementation in all fifty states, the District of Columbia, and four U.S. territories on a variety of law
enforcement issues. He participated in the U.S. Department of Justice's Law Enforcement Ethics Task
Force and other federal working groups designated to implement significant change in policing in
America. His experience in operational studies and activities include conducting more than fifteen
trauma-based victims' roundtables for the U.S. Department of Justice and conducting numerous patrol
staffing studies in large and small agencies including Los Angeles, Charlotte, Del Ray Beach, and many
others. He served as the principal author for the Bureau of Justice Assistance Law Enforcement
Leadership Initiative and published numerous other articles and technical reports. Mr. Keith has also
performed more than 150 organizational assessments for law enforcement agencies, and conducted the
first national survey of best practices and staffing for the U.S. Fire Administration. Mr. Keith earned his
undergraduate degree in criminal justice and business administration from East Tennessee State
University, and an M.S. degree from the University of Tennessee.

We are proud to have Director Keith serve as the Chairman of this landmark Commission. As the
Department of Justice’s principal agent of support for state and local law enforcement, and as someone
who has occupied the highest levels of management and policymaking in various law enforcement
capacities, Director Keith has the expertise, experience, and leadership necessary to lead this Commission.
        Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 8 of 22




Vice Chair Katharine Sullivan
Principal Deputy Assistant Attorney General, Office of Justice Programs

Katharine (Katie) Sullivan was appointed by Attorney General William Barr as Principal Deputy Assistant
Attorney General of the Office of Justice Programs in June 2019. She leads the Department of Justice's
principal funding, research and statistical component, overseeing more than $5 billion in grants and other
resources to support state, local and tribal criminal and juvenile justice activities and victim services.

Katie previously served on the White House Domestic Policy Council, and as Acting Director of the Justice
Department's Office on Violence Against Women where she directed grants, training and other activities
that reduce and respond to domestic violence, dating violence, sexual assault and stalking.

Before joining the Department of Justice, Katie served as a Colorado state trial court judge in the state's
5th judicial district, where she presided over misdemeanor, felony and civil matters including domestic
violence cases, sexual assault sentencings and cases involving drugs and alcohol. She heard 45,000 cases
during her 11 years on the bench and also implemented and presided over a drug court and a driving
under the influence (DUI) court.

Prior to becoming a judge, Katie served as a Deputy District Attorney in Colorado, prosecuting both felony
and misdemeanor cases. She worked closely with law enforcement and participated in a community-
based collaborative domestic violence task force.

Earlier in her career, Katie spent time in private practice, serving as a member of Colorado's Victim
Compensation Board where she trained law enforcement officials across the nation on risk and liability in
jails and prisons. She also served on the State Judicial Ethics Board.

We are pleased that Katie will be serving as Vice Chair of the Commission. Given her experience as a
prosecutor, judge, victims’ rights advocate, and Department of Justice official responsible for law
enforcement grants, as well as her extensive background in shaping policy for victims and law
enforcement, she will be an important member of the Commission.
        Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 9 of 22




David Bowdich
Deputy Director, Federal Bureau of Investigation

David Bowdich has been Deputy Director of the FBI since March 2018. In this role, he oversees all FBI
domestic and international investigative and intelligence activities.

In April 2016, Mr. Bowdich assumed the position of associate deputy director of the FBI, where he
oversaw the management of all FBI personnel, budget, administration, and infrastructure. Prior to this
appointment, he served as assistant director in charge of the FBI's Los Angeles Field Office from
December 2014 to April 2016.

From September 2012 to December 2014, Mr. Bowdich served as the special agent in charge of the
Counterterrorism Division in the Los Angeles Field Office. In that role, he led the Joint Terrorism Task
Force, which was responsible for all international and domestic terrorism investigations in the Los
Angeles region, surrounding counties, and the extraterritorial region of Southeast Asia. Additionally, Mr.
Bowdich was responsible for all crisis management and response assets, which included the SWAT Team,
Evidence Response Team, Hazardous Evidence Response Team, Underwater Search and Evidence
Response Team, Rapid Deployment Team, Crisis Management Team, and special agent bomb technicians.

Mr. Bowdich began his career as an FBI special agent in 1995 in the San Diego Field Office, where he
investigated violent crimes and gangs and served as a SWAT Team operator and sniper. In 2003, Mr.
Bowdich was promoted to FBI Headquarters in Washington, D.C., where he served in the Criminal
Investigative Division for one year and the Director's Office for one year. Mr. Bowdich returned to San
Diego and supervised a multiagency gang task force for almost four years before being promoted in place
to serve as the assistant special agent in charge over all non-white-collar crime criminal violations, the
Imperial County Resident Agency, the SWAT Team, and the Evidence Response Team.

Mr. Bowdich’s extensive experience in law enforcement investigating various crimes and criminals,
including participation on colloborative multi-agency task forces, will aid the Commission substantially.
        Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 10 of 22




James Clemmons, Jr.
Sheriff, Richmond County, North Carolina

Sheriff James “Clem” Clemmons, Jr. currently serves as the Sheriff of Richmond County, North Carolina.

His career in law enforcement began when he was hired as a Patrol Deputy at the Richmond County
Sheriff’s Office in 1989. In 1991, he was promoted to Sergeant and assigned to the Detective Division.
James was promoted to Lieutenant in 1997 and promoted again in 1998 to Captain. He served as a
Captain in the Sheriff’s Office until 2002. On July 7, 2002, James was promoted to the rank of Major. He
has the distinction of being the first person of color to attain the rank of Major in the Richmond County
Sheriff’s Office. In November of 2010, James Clemmons was elected as the Sheriff of Richmond County.
He is the first person of color to be elected as Sheriff in the history of Richmond County and the third
Sheriff elected in 60 years. He is the chief law enforcement executive in Richmond County.

During his thirty five-year law enforcement career, Sheriff Clemmons has served in many capacities with
the Richmond County Sheriff’s Office. He has served as the Commander of the Richmond County Sheriff’s
Office SRT (Special Response Team) and the Community Police Coordinator for the Town of Dobbins
Heights. He has managed the operations of the Civil Division, Patrol Division, Jail and Courts.

Serving at numerous ranks, roles, and offices, Sheriff Clemmons’s experience protecting his community at
various levels of law enforcement merits his membership in this Commission.




D. Christopher Evans
Chief of Operations, Drug Enforcement Administration

D. Christopher (“Chris”) was permanently appointed in September 2019 as the Drug Enforcement
Administration (DEA) Chief of Operations and Assistant Administrator for the Operations Division. As
Chief of Operations he commands DEA’s global drug enforcement efforts in 240 domestic offices in 23
divisions throughout the United States and 93 foreign offices in 69 countries, as well as DEA’s Special
Operations Division. In this role, Mr. Evans also serves as the principal advisor to the DEA Administrator
and Deputy Administrator on all matters pertaining to the daily worldwide operations of DEA.

Previously, he served as the first Special Agent in Charge of the Louisville Field Division. Established on
January 1, 2018, under Mr. Evans’ leadership, the division serves Kentucky, Tennessee and West Virginia,
        Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 11 of 22



strengthening DEA’s presence in the central Appalachia region. In June 2017, Mr. Evans was selected for
the position of Associate Special Agent in Charge of DEA’s Detroit Field Division where his area of
responsibility encompassed the states of Michigan, Ohio and Kentucky.

Mr. Evans is a graduate of Rutgers University with a Bachelor of Arts Degree in Urban Studies and a
Master’s Degree in Political Science. He also received a Certificate in Senior Executive Leadership from
Georgetown University and has completed the DEA SES Leadership Program at the University of Notre
Dame.

Mr. Evans began his law enforcement career with the Drug Enforcement Administration in 1992 at the
Washington Field Division and then transferred to the Los Angeles Field Division, where he was later
promoted to be a Supervisory Special Agent (Group Supervisor). In this role, he led international
investigations targeting crime syndicates conducting worldwide money laundering schemes and
international drug operations.

In 2006, Mr. Evans was reassigned to DEA Headquarters in Arlington, Virginia, where he was assigned to
the Operations Division, Mexico and Central America section. During this assignment, he represented
DEA on the Department of Justice’s Committee on International Gangs. Mr. Evans was promoted during
his tour at DEA Headquarters, and he served a year as the Executive Assistant to the Chief of Operations,
followed by two years served as the Executive Assistant to the DEA Administrator.

Mr. Evans returned to the Los Angeles Field Division when appointed the Assistant Special Agent in
Charge in 2010. During his tenure, Mr. Evans also led the establishment of the Los Angeles Organized
Crime Drug Enforcement Task Force strike force and served as the first strike force commander.

Given his far-reaching service across the country investigating crime, his participation and oversight of
federal-state task forces, and his deep knowledge of law enforcement efforts to combat harmful drugs, as
well as their effects on public safety, we are pleased Mr. Evans will be joining this Commission.




Frederick Frazier
City Council, McKinney, Texas

Frederick Frazier currently serves as an officer in the Dallas Police Department, as well as a City Council
member for the city of McKinney, Texas. Elected as an At Large member in 2019, Council Member
Frazier is a 24-year veteran with the Dallas Police Department and spent more than 15 years with the U.S.
Marshals Service. He is currently the First Vice President of the Dallas Police Association (DPA) and
works closely with area law enforcement officials to provide guidance on labor and law enforcement
issues.

Council Member Frazier is actively engaged with local, regional and state politicians through established
relationships built while participating in the past four legislative sessions. Council Member Frazier is an
alumni of the Leadership McKinney Class of 2012. He is focused on giving back to the community and is a
long-time volunteer with Assist The Officer Foundation (ATO) in their day-to-day operations, fundraising,
marketing and networking to increase public awareness of the organization. He was instrumental in
implementing a confidential counseling program specifically designed to assist officers and their families
at no cost to them.
        Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 12 of 22



Council Member Frazier’s diverse background in federal law enforcement, state law enforcement, and
local government will prove invaluable to the Commission. In addition to experiences protecting his
community in a variety of positions in federal and state law enforcement, his service as City Council
member presents a unique perspective. His understanding of budgets, lawmaking, and policy making
from the perspective of a legislator will supply an important and distinct viewpoint for the Commission.




Robert Gualtieri
Sheriff, Pinellas County, Florida

Bob Gualtieri began his law enforcement and public service career as a detention deputy working in the
Pinellas County jail in 1982. After attending the police academy, he joined the Dunedin Police
Department as a patrol officer and later rejoined the Pinellas County Sheriff’s Office as a law enforcement
deputy. Over the next 15 years Sheriff Gualtieri served in many different components of the agency,
including several years conducting domestic and international drug trafficking investigations as part of a
DEA task force.

Sheriff Gualtieri earned his bachelor’s degree from Eckerd College in St. Petersburg and his law degree
from Stetson University College of Law. After graduating from Stetson and being admitted to the Florida
Bar, Sheriff Gualtieri entered private practice in Tampa, specializing in labor and employment
defense. Sheriff Gualtieri is admitted to practice law in all Florida courts, before the United States
Supreme Court, as well as the United States Court of Appeals for the Eleventh Circuit and the United
States District Courts in the Northern, Middle, and Southern Districts of Florida.

Sheriff Gualtieri returned to the Pinellas County Sheriff’s Office in 2006 as its general counsel and was
appointed chief deputy (second in command) in 2008. Sheriff Gualtieri served in the dual role of general
counsel and chief deputy until the governor appointed him sheriff in 2011. He was elected and re-elected
sheriff in 2012 and 2016, respectively.

Sheriff Gualtieri is president of the Florida Sheriffs Association (FSA) and serves on the board of directors
of the Major County Sheriffs of America (MCSA). He is also an Executive Fellow for the National Police
Foundation, a member of the National Sheriff’s Association (NSA), International Association of Chiefs of
Police, and the Police Executive Research Forum.

On a national level, Sheriff Gualtieri has represented NSA and MCSA while working with U.S.
Immigration and Customs Enforcement (ICE) to develop a lawful process that prevents the release of
criminal illegal aliens back into the community from our jails.

Sheriff Gualtieri’s leadership and management experience policing his community and serving national
law enforcement organizations make him a worthy member of the Commission.
        Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 13 of 22




Gina Hawkins
Chief of Police, Fayetteville, North Carolina

Chief Gina V. Hawkins is the Chief for the City of Fayetteville North Carolina Police Department and has
over 31 years of exceptional law enforcement experience. Chief Hawkins holds a Bachelor of Science
degree in Criminal Justice from Georgia State University and a Master’s of Science in Management degree
from John Hopkins University. She started her career in 1988 with the City of Atlanta police department.
While at the City of Atlanta Police Department, Chief Hawkins worked in the Patrol, Crime Analysis,
Investigations and Internal Affairs divisions. She retired as an Assistant Zone Commander from the
Atlanta Police Department in 2006 and went on to assist the newly formed police department in the City
of Sandy Springs, Georgia as a Commander which was formed on July 1, 2006. Chief Hawkins was
instrumental in establishing an efficient, forward thinking police department and commanded units
including Patrol, Internal Affairs, and Administrative Services. In 2013, Chief Hawkins joined the Clayton
County Police Department as a Deputy Chief of Police where she presided at different times over both the
Operational Command and the Support Service Command of the department. This provided her the
experience of commanding every aspect of the Clayton County Police Department.

Chief Hawkins is a graduate of the FBI National Associates Academy – Session 252 and was chosen to be
a delegate in the prestigious 23rd Georgia International Law Enforcement Exchange (GILEE), where she
travelled to Israel with other law enforcement executives to study and evaluate the Israeli Police
Force. Chief Hawkins is also a 2010 graduate of the Senior Management Institute for Police (SMIP)
presented by the Police Executive Research Forum (PERF).

Chief Hawkins received the We Are Clayton Magazine 2016 Living Legend Award and was awarded a
place on Georgia’s 100 Most Powerful and Influential Award by Women Looking Ahead News in
2014. Chief Hawkins was awarded the North Carolina Dogwood Award by Attorney General Joshua H.
Stein for pursuing community solutions to North Carolina’s most pressing safety issues. Chief Hawkins is
a member of the International Association of Association of Chiefs of Police, the North Carolina’s
Association of Chiefs of Police, the North Carolina Police Executive Association (NCPEA), the National
Organization of Black Law Enforcement Executives (NOBLE), National Association of Women Law
Enforcement Executives (NAWLEE), and the Hispanic American Police Command Officers Association
(HAPCOA).

Chief Hawkins’s significant experience policing urban communities of varying sizes and needs, as well as
her diverse positions in law enforcement crossing both city and state, make her a worthy member of the
Commission.
        Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 14 of 22




Regina Lombardo
Acting Director, Bureau of Alcohol, Tobacco, Firearms & Explosives

Ms. Lombardo is ATF’s first female Acting Director. Previously, she served as the Acting Deputy Director,
with Head of Agency responsibilities. Ms. Lombardo’s duties included day-to-day operations for the
entirety of ATF, which is charged with enforcing laws and regulations related to firearms, explosives,
arson, and alcohol and tobacco trafficking.

A member of the Senior Executive Service and an experienced law enforcement professional, Ms.
Lombardo began her law enforcement career in 1992, as a special agent in the ATF Miami Field
Division. Rising through the ranks at ATF, she served in many management positions including Assistant
Director of the Office of Human Resources and Professional Development; Deputy Assistant Director of
Field Operations’ Central Region; Special Agent in Charge of the Tampa Field Division: Assistant Special
Agent in Charge of the New York Field Division; Chief, ATF’s Leadership Institute; Group Supervisor for
the High Intensity Drug Trafficking Area Task Force in Miami, Florida; and as Assistant ATF Country
Attaché in Toronto, Canada.

Ms. Lombardo holds a bachelor’s degree from the University of South Florida and is a member of several
organizations which include: Women in Federal Law Enforcement, the National Association of Women
Law Enforcement Executives, the Florida Sheriffs Association, the International Associations of Chiefs of
Police, and Major City Chiefs.

As ATF Director, Ms. Lombardo oversees a federal law enforcement agency that consistently works to
combat violent crime with state and local law enforcement partners. This experience, as well as her prior
service at the ATF in various capacities and places to protect communities from violent crime, provide
extensive exposure to how state, local, and federal law enforcement combat violent crime.




Erica MacDonald
United States Attorney, District of Minnesota

Erica MacDonald was sworn in as the United States Attorney for the District of Minnesota on June 11,
2018. U.S. Attorney MacDonald was nominated by President Donald Trump on April 10, 2018, and
confirmed by the U.S. Senate on May 24, 2018. As United States Attorney, Ms. MacDonald is the top-
ranking federal law enforcement official in the District of Minnesota. The office is responsible for
prosecuting federal crimes in the district, including crimes related to terrorism, firearms, narcotics, child
        Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 15 of 22



exploitation, human trafficking, financial fraud, healthcare fraud, and public corruption. The office is also
responsible for representing the United States in affirmative and defensive civil cases, as well as assisting
communities throughout Minnesota in appropriate community-building efforts designed to enhance
public safety.

Before taking office, U.S. Attorney MacDonald was a judge in Dakota County since 2009. Prior to her
judgeship, from 2000-2009, U.S. Attorney MacDonald served as an Assistant U.S. Attorney for the
Northern District of Illinois and for the District of Minnesota. She began her legal career in 1997 as a
judicial clerk to Judge James Henry Alesia of the U.S. District Court in Chicago. She then joined the firm
of Kirkland and Ellis in 1999. U.S. Attorney MacDonald received her J.D. degree, with honors, from
DePaul University College of Law, and her B.A. degree from the University of Notre Dame.

Through her tenure, U.S. Attorney MacDonald has overseen prosecution and law enforcement over many
rural and tribal communities, and she will bring this important perspective to the Commission.




Ashley Moody
Attorney General of Florida

Ashley Moody currently serves as the Attorney General of Florida. Attorney General Moody was born and
raised in Plant City, Florida. She attended the University of Florida where she earned her bachelor’s and
master’s degrees in accounting and law degree. She later attended Stetson University College of Law
earning a Masters of Law in International Law.

Attorney General Moody began her legal career with the law firm of Holland & Knight where she practiced
commercial litigation. In her spare time, she volunteered assisting domestic violence victims seeking
protection in court.

She subsequently joined the United States Attorney’s Office prosecuting drug, firearm, and fraud offenses.
While a federal prosecutor, General Moody was commended by the DEA for prosecutorial excellence and
outstanding initiative in drug law enforcement. She was also recognized by the Florida Department of Law
Enforcement for her lead of “Operation Round-Up,” a targeted prosecution of violent and repeat
offenders.

In 2006, at the age of thirty-one, Attorney General Moody became the youngest judge in Florida when she
was elected Circuit Court Judge of the Thirteenth Judicial Circuit in Hillsborough County. As a judge, she
founded the Attorney Ad Litem program recruiting volunteer attorneys to stand in the place of parents
who did not appear in court with their children. She also developed a mentoring program for at-risk
children within the juvenile delinquency system.

Attorney General Moody served as an adjunct professor at Stetson University College of Law and on the
judicial faculty for Florida’s New Judges College, Advanced Judicial Studies, and the Circuit Judges
Conference. She was a frequent lecturer on crime and justice as well as best practices for Florida
attorneys. In 2015, Attorney General Moody was recognized by the National Legal Services Corporation
for her significant contributions to pro bono legal service and was awarded the Florida Supreme Court’s
Distinguished Judicial Service Award.
        Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 16 of 22



On January 8, 2019, Attorney General Moody became Florida’s 38th Attorney General. Since taking office
as Attorney General, Moody has been recognized as a national leader having been appointed to the
Executive Committee of the National Association of Attorneys General and to the Board of Directors for
the Rule of Law Defense Fund. General Moody is the Chair of Florida’s Statewide Council on Human
Trafficking and was recently appointed by the Governor as Chair of Florida’s Statewide Task Force on
Opioid Abuse.

As a former federal prosecutor and state judge, and now as the chief legal officer and prosecutor of
Florida, Attorney General Moody brings an important perspective and set of experiences to the
Commission from the perspective of both federal and state law enforcement, and on a wide range of issues
affecting law enforcement.




Nancy Parr
Commonwealth’s Attorney, Chesapeake, Virginia

Nancy G. Parr currently serves as the Commonwealth Attorney for Chesapeake, Virginia. She graduated
from the University of Virginia with High Distinction and from T.C. Williams School of Law at the
University of Richmond. Ms. Parr has been practicing law since 1983. She was a prosecutor in Suffolk for
ten years and has worked in Chesapeake since 1994. For six of those years, she also served as a Special
Assistant United States Attorney in the Eastern District of Virginia. Also, she was an instructor at the
National Advocacy Center from 2001 through 2010.

On March 1, 2005, Ms. Parr was sworn in as the Commonwealth’s Attorney for the City of Chesapeake to
complete her predecessor’s term. She was first elected in November 2005. Since that date, she has
implemented new programs and has promoted community outreach in addition to carrying out the
traditional role of a prosecutor’s office. Her programs include Girls’ Empowerment Conferences, Boys’
Leadership Conferences, “Traveling the Road to Success” multi-week programs, and ‘Playing on the Right
Team” basketball tournaments.

In addition to her work obligations, Ms. Parr is a member of many boards and organizations and
volunteers her time to raise funds for charitable organizations. Some of these include the National District
Attorneys Association (President –Elect 2019-2020, Vice-President for 2017-2020 and Director for
2016), Virginia Association of Commonwealth’s Attorneys (President 2014-2015), Commonwealth’s
Attorney Service Council (Chairman 2014-15), State Crime Commission (2012-14), Governor’s Task Force
on Prescription Drug and Heroin Abuse, Secure Commonwealth Panel Subcommittee, Virginia State Bar
Council (1st Judicial Circuit representative), Chairman on Board of Governors for the Criminal Law
Section of the Virginia State Bar, State Child Fatality Review Team, Domestic Violence Advisory
Committee, Boys and Girls Clubs of Southeast Virginia Chesapeake Division, the Women’s Club of South
Norfolk, and Steering Committee for the CHIP Duck Race. Since 2015, she has been a Child Life
Volunteer at the Children’s Hospital of the King’s Daughters.

Ms. Parr was recognized by Virginia Lawyers Weekly as a 2018 Leader in the Law, inducted as a Virginia
Law Foundation Fellow in 2017, awarded the 2016 Robert F. Horan, Jr. Outstanding Commonwealth’s
Attorney Award and the 2014 John Hanna Youth Traffic Safety Award, received the Alpha Phi Alpha
Fraternity, Inc., Eastern Region Certificate of Appreciation in 2012, named Grand Marshall for the 2011
        Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 17 of 22



South Norfolk 4th of July Parade, selected as 2008 Woman of the Year for the Women’s Division of the
Chamber of Commerce Chesapeake, and was the recipient of the Martin Luther King Leadership Award in
2007.

Ms. Parr’s experience as a prosecutor in both state and federal government, and civic engagement on
many issues involving criminal justice and law enforcement, make her a valuable addition to the
Commission.




Craig Price
Secretary, South Dakota Department of Public Safety

Craig Price is the Cabinet Secretary of the South Dakota Department of Public Safety. Secretary Price has
oversight of several state agencies to include the Highway Patrol, the Office Emergency Management,
Homeland Security, the State Fusion Center, the Office of Highway Safety and Victim Services to name a
few. Secretary Price is a career law enforcement officer for the state of South Dakota, where in addition to
his leadership positions, he has served as a State Trooper and a Special Agent. Prior to being appointed
Cabinet Secretary by Governor Kristi Noem, Secretary Price served as the 13th Superintendent of the South
Dakota Highway Patrol, a position he held for over 8 years.

As the Superintendent, Secretary Price was the key author of two strategic plans in partnership with the
University of South Dakota. Under his leadership, the Highway Patrol achieved many of the key tasks and
goals identified in those plans. The Highway Patrol implemented over 60 positive changes to their
organization during Secretary Price’s tenure as Superintendent. Those changes were made at the
recommendation of Highway Patrol employees (line level officers, civilian employees and senior
command), the citizens of South Dakota and external stakeholders of the Highway Patrol to include police
chiefs and sheriffs. In 2016, the Highway Patrol was recognized by the Department of Justice for their
work in advancing policing.

Secretary Price graduated with a bachelor’s degree from South Dakota State University in 1996 and the
FBI National Academy in 2008. Secretary Price is a licensed polygraph examiner and he has held several
key positions on various boards, commissions, national and international organizations throughout his
law enforcement career. Most notably Secretary Price served as an Attorney General appointee on the
South Dakota Law Enforcement Training Commission from 2011 – 2019. Secretary Price currently serves
on the executive board of the International Association of Chiefs of Police where he represents all state
and provincial law enforcement agencies.

Through his experience holding statewide office in law enforcement, as well as his tenure policing rural
and tribal communities, Secretary Price brings a unique perspective and experience to the Commission.
        Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 18 of 22




Gordon Ramsay
Chief of Police, Wichita, Kansas

Gordon Ramsay currently serves as the Chief of Police for Wichita, Kansas. Chief Ramsay was appointed
as the Wichita Police Chief in January, 2016. Prior to that he had worked his way of the ranks of the
Duluth, Minnesota Police Department and served as police chief from 2006-2016. Chief Ramsay got an
early start in policing at the age of 20 and has been committed to the community policing philosophy
since the beginning of his career.

Since becoming the Wichita Chief, he has focused on partnering with our community to lower crime and
increase satisfaction with police. Working with community members and elected officials he established a
successful citizen review board and initiated liaisons with various communities focused on building trust.
Overall part one crime decreased in both 2018 and 2019 under the Chief’s leadership. Chief Ramsay
worked with the City Council, Mayor and City Manager to add 70 police officers, build four new police
stations and purchase and implement a new records management system.

Under Chief Ramsay’s leadership federal grants have quadrupled in dollar amount and is helping reduce
gun violence and fund important crime reduction initiatives. The City’s first Crime Gun Intelligence
Center was created in 2019 under the direction and guidance of the chief.

Chief Ramsay has his Bachelor’s Degree in Criminology and Sociology and a Master’s Degree in
Management and is actively involved with the Major City Chiefs Association and Kansas Chiefs of Police
Association. He previously served as the General Chair of the Mid-Sized Agency Section (2012-2013) of
the IACP, President of the Minnesota Chiefs of Police Association (2014-2015) and is currently an
Advisory Board Member of the Council of State Governments-Justice Center and on the Board of the
Wichita area YMCA’s and the Boys and Girls Clubs of South Central Kansas. He is a graduate of the FBI
National Academy session 222.

Chief Ramsay’s experience policing urban communities in multiple states makes him an important
addition to the Commission.
        Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 19 of 22




David B. Rausch
Director, Tennessee Bureau of Investigation

Director Rausch was born in Louisville, Kentucky. He earned his Bachelor of Arts in Political Science in
1986 and his Master of Science in Justice Administration in 2001, both from the University of Louisville.
He was enlisted and served in the United States Army Military Police Corps from 1986 to 1990 where he
attained the rank of Sergeant. He served for 25 years in the Knoxville Police Department from 1993 to
2018, his last 7 years as Chief of Police. He also served on the departments Special Operations Squad
(SWAT Team) for 10 years from 1997 to 2007. He was appointed as the 9th Director for the Tennessee
Bureau of Investigation by Governor Bill Haslam in June 2018.

He is a graduate of several prestigious law enforcement and leadership training programs to include; the
105th Administrative Officers Course of the Southern Police institute, the FBI 218th National Academy,
the FBI Tennessee Law Enforcement Executive Development Seminar, the Police Executive Research
Forum 40th Senior Management Institute for Police, the FBI Leadership in Counter Terrorism Course
Atlantic Session, the FBI 36th National Executive Institute, the United States Secret Service Executive
Protection Seminar, the United States Army War College Commandant’s National Security Program, the
27th Georgia International Law Enforcement Exchange Delegation to Israel, Leadership Knoxville,
Leadership Nashville, and Leadership Tennessee.

Director Rausch has served in leadership roles for numerous community and professional service
organizations to include; the International Association of Chiefs of Police, the Appalachia High Intensity
Drug Trafficking Areas, the Tennessee Association of Chiefs of Police, the Association of State Criminal
Investigative Agencies, Leadership Knoxville, the Knoxville Change Center, the Trinity Health
Foundation, the Volunteer Ministry Center Knoxville, the Knoxville Metro Drug Coalition, the Mental
Health Association of East Tennessee, the Boys and Girls Clubs of the Tennessee Valley, and the
University of Tennessee Law Enforcement Innovation Center.

He is an instructor in various law enforcement topics. He has taught sworn and non-sworn personnel
throughout the U.S. He worked with the U.S. Department of State on training Commanders from the
Jamaican Constabulary Forces in Kingston, Jamaica on Tactical Responses to Terrorism. He is an Adjunct
Faculty member of Bethel University for the College of Professional Studies Online Criminal Justice
Program.

Director Rausch has served as an advisor to legislators on the local, state, and federal level, including the
Governor of Tennessee, Congress members, Senators, and Executive Staff members to the past two
Presidential administrations. He has helped draft, support, pass and defeat significant legislation at all
levels of government that impact the safety of communities. He has testified in front of Congress on
preparing for and preventing Domestic Terrorism.
        Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 20 of 22




John Samaniego
Sheriff, Shelby County, Alabama

John Samaniego currently serves as the sheriff of Shelby County, Alabama.

With more than 40 years in law enforcement, John Samaniego was elected sheriff of Shelby County,
Alabama in 2014 and was re-elected in 2018. Prior to being elected sheriff, he served 12 years as the
county’s chief deputy. Earlier in his law enforcement career, Samaniego served as the commander of the
West Alabama Narcotics Task Force, prior to serving as the Assistant Chief of Police of the Tuscaloosa
Police Department (AL).

He is a graduate of the FBI National Academy, the DEA’s Drug Unit Commanders Academy, the U.S.
Secret Service Executive Protection School, the FBI National Executive Institute and the National Sheriff’s
Institute. Samaniego holds a law degree from the Birmingham School of Law and a Bachelor of Science
degree in Social Work and Criminal Justice from the University of Alabama.

Sheriff John Samaniego has organized and chaired multiple committees on the local, state, and national
level, which focus on victim services and advocating for law enforcement.

Sheriff Samaniego’s extensive background in state and local law enforcement make him a worthy addition
to the Commission.




James Smallwood
Sergeant, Metropolitan Nashville Police Department

James Smallwood is the current President of the Nashville Fraternal Order of Police, Andrew Jackson
Lodge #5 which actively represents nearly 2000 members on issues related to the law enforcement
profession. He has served in this role since July of 2016. As President, he has worked to negotiate for
better pay, benefits and working conditions for the officers that work for the Metropolitan Nashville Police
Department, implemented new policies and procedures to advance the efficiency of the organization and
managed multiple not for profit entities successfully. Sergeant Smallwood also serves as the chairman of
        Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 21 of 22



the marketing committee and is a sitting member of the strategic planning committee for the National
Fraternal Order of Police, an organization that represents 350,000 members nationwide.

Sergeant Smallwood has also served as the President of the Andrew Jackson Police Youth Camp, a not for
profit charitable organization whose mission is to build positive relationships with the police officers of
Nashville and the communities they serve by breaking down the cultural barriers that exist through
various community programs. For more than 50 years, the youth camp has conducted a 6-week youth
camp program for at-risk or low-income children as well as the annual holiday Shop With a Cop
program. Sergeant Smallwood recently oversaw the expansion of this organizations reach by establishing
the Caring Police Respond program, where officers who identify a member in their community who is
facing adversity, with no means to overcome it, can request financial aid to help them overcome whatever
situation they may be facing.

Sergeant Smallwood has also served with the Metropolitan Nashville Police Department for 10
years. Starting in 2010, James served as a patrol officer for three years before advancing to the
departments flex unit; a unit whose sole focus was to proactively combat crime by engaging the criminal
element, locating and seizing illegal narcotics and weapons and apprehending individuals who were
involved in criminal activity. Sergeant Smallwood served with the flex unit for approximately one year
before advancing to the department’s criminal investigations unit where he served as a detective for
approximately one year. Sergeant Smallwood then moved to the departments strategic development
division, a unit responsible for development of departmental policy, compliance with the standards set
forth by the commission on accreditation for law enforcement agencies (CALEA) and various other tasks
as assigned by the Chief of Police. Sergeant Smallwood served in this role for one year before being
promoted to the rank of Sergeant. Upon his promotion, he returned to the department’s patrol division
where he served as a district sergeant in the east precinct.

Sergeant Smallwood’s experience as a line officer policing urban communities, as well as his
organizational leadership on behalf of law enforcement rank and file, make him a worthy member of the
Commission.




Donald W. Washington
Director, United States Marshals Services

Donald W. Washington was nominated by President Donald J. Trump to lead the United States Marshals
Service (USMS) on Oct 2, 2018. The United States Senate confirmed his nomination on March 14, 2019,
and Washington was sworn in as the 11th Director of the USMS on March 29, 2019. As the leader of
America’s oldest federal law enforcement agency, Director Washington directs a force of more than 5,000
operational and administrative employees spanning 94 districts, 218 sub-offices and four foreign field
offices. Additionally, as the USMS holds a central position in the federal justice system, Director
Washington is responsible for all operations involving federal judicial security, fugitive apprehension,
witness security, asset forfeiture, and prisoner operations.

Director Washington began his career as an engineer at Conoco, Inc. After completing law school, he
served in both corporate and private practice, litigating issues as varied as employment discrimination to
tort, criminal, commercial and business issues. In 2001, President George W. Bush appointed him U.S.
        Case 1:20-cv-01132-JDB Document 47-1 Filed 10/09/20 Page 22 of 22



Attorney for Western Louisiana, a 42-parish federal jurisdiction that includes Lafayette, Shreveport,
Alexandria, Monroe and Lake Charles. Washington served on several U.S. Attorney General’s Advisory
Committees, as well as subcommittees on Anti-Terrorism, Civil Rights, Controlled Substances, and Native
American Issues. Washington also served as the Chairman of the Southeastern U.S. Organized Crime
Drug Enforcement Task Force. In 2010, he returned to private practice in Lafayette, Louisiana.

Director Washington hails from Sulphur Springs, Texas and graduated from the United States Military
Academy at West Point, New York in 1977. He served in the United States Army as an Air Defense
Artillery Officer both on active duty and in the U.S. Army Reserve. In 1989, he received his Juris Doctor
from South Texas College of Law, Houston, Texas.

Director Washington’s tenure as a United States Attorney, prosecutor, and leader of a federal law
enforcement agency that consistently partners with state and local law enforcement, all make him a
worthy member of the Commission
